Case 19-00730-5-JNC   Doc 515 Filed 10/31/19 Entered 10/31/19 11:20:49   Page 1 of
                                       21
Case 19-00730-5-JNC   Doc 515 Filed 10/31/19 Entered 10/31/19 11:20:49   Page 2 of
                                       21
Case 19-00730-5-JNC   Doc 515 Filed 10/31/19 Entered 10/31/19 11:20:49   Page 3 of
                                       21
Case 19-00730-5-JNC   Doc 515 Filed 10/31/19 Entered 10/31/19 11:20:49   Page 4 of
                                       21
Case 19-00730-5-JNC   Doc 515 Filed 10/31/19 Entered 10/31/19 11:20:49   Page 5 of
                                       21
Case 19-00730-5-JNC   Doc 515 Filed 10/31/19 Entered 10/31/19 11:20:49   Page 6 of
                                       21
Case 19-00730-5-JNC   Doc 515 Filed 10/31/19 Entered 10/31/19 11:20:49   Page 7 of
                                       21
Case 19-00730-5-JNC   Doc 515 Filed 10/31/19 Entered 10/31/19 11:20:49   Page 8 of
                                       21
Case 19-00730-5-JNC   Doc 515 Filed 10/31/19 Entered 10/31/19 11:20:49   Page 9 of
                                       21
Case 19-00730-5-JNC   Doc 515 Filed 10/31/19 Entered 10/31/19 11:20:49   Page 10 of
                                       21
Case 19-00730-5-JNC   Doc 515 Filed 10/31/19 Entered 10/31/19 11:20:49   Page 11 of
                                       21
Case 19-00730-5-JNC   Doc 515 Filed 10/31/19 Entered 10/31/19 11:20:49   Page 12 of
                                       21
Case 19-00730-5-JNC   Doc 515 Filed 10/31/19 Entered 10/31/19 11:20:49   Page 13 of
                                       21
Case 19-00730-5-JNC   Doc 515 Filed 10/31/19 Entered 10/31/19 11:20:49   Page 14 of
                                       21
Case 19-00730-5-JNC   Doc 515 Filed 10/31/19 Entered 10/31/19 11:20:49   Page 15 of
                                       21
Case 19-00730-5-JNC   Doc 515 Filed 10/31/19 Entered 10/31/19 11:20:49   Page 16 of
                                       21
Case 19-00730-5-JNC   Doc 515 Filed 10/31/19 Entered 10/31/19 11:20:49   Page 17 of
                                       21
Case 19-00730-5-JNC   Doc 515 Filed 10/31/19 Entered 10/31/19 11:20:49   Page 18 of
                                       21
Case 19-00730-5-JNC   Doc 515 Filed 10/31/19 Entered 10/31/19 11:20:49   Page 19 of
                                       21
Case 19-00730-5-JNC   Doc 515 Filed 10/31/19 Entered 10/31/19 11:20:49   Page 20 of
                                       21
Case 19-00730-5-JNC   Doc 515 Filed 10/31/19 Entered 10/31/19 11:20:49   Page 21 of
                                       21
